Case: 4:19-cV-00681 Doc. #: 1 Filed: 03/28/19 Page: 1 of 8 Page|D #: 1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
NORTHERN DIVISION

NUTRIEN AG SOLUTIONS,
F/K/A CROP PRODUCTION SERVICES, INC.

Plaintiff,

v. Case No:
PAUL LOGSDON INC.,
Serve at:
Mr. Paul Logson
18916 State Hwy P
Canton, MO 63435-3611

and

PAUL LOGSDON
Serve at:
Mr. Paul Logson
18916 State HWy P
Canton, MO 63435-3611

Defendants.

VVVVVVVVVVVVVVVVVVVVVV

COMPLAINT
Plaintiff Nutrien Ag Solutions f/k/a Crop Production Services, Inc. (“Plaintifi”), by and
through its attorneys BLANTON, NICKELL, COLLINS, DOUGLAS & HANSCHEN, L.L.C.,
for its cause of action against Defendants Paul Logsdon and Paul Logsdon, Inc. states:
hst
l. Plaintiff is, and at all times relevant hereto has been, a Corporation created by and
existing under the laws of the State of Delaware, With its principal place of business in Loveland,

Colorado.

Case: 4:19-oV-00681 Doo. #: 1 Filed: 03/28/19 Page: 2 of 8 Page|D #: 2

2. Defendant Paul Logsdon, lnc. is a corporation organized under and existing
pursuant to the laws of the State of Missouri, with its principal place of business in Canton,
Missouri.

3. Upon information and belief, Defendant Paul Logsdon is a resident of Scotland
County, State of Missouri.

4. Upon information and belief, Paul Logsdon is the sole shareholder of Paul
Logsdon, lnc.

5. The causes of action contained herein arise out of account agreements executed in
the County of Canton, State of Missouri, for agricultural materials supplied to Paul Logsdon, lnc.
for farming and operation of crop farming in Canton, Lewis, and Clark counties, State of
Missouri.

Jurisdiction and Venue

6. This Court has diversity jurisdiction over this matter pursuant to 28 U.S.C. §
1332, as it is between citizens of different states, and the aggregate amount in controversy
exceeds Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest.

7. Venue is proper in this Court pursuant to 28 U.S.C. l39l(b)(l) and (2).

watkins Common to All Counts

8. On or before August 19, 2015, Defendant Paul Logsdon, Inc. filed an application
and Customer Proflle with Plaintiff to request a credit account With a $50,000.()0 limit.
Thereafter, Plaintiff entered into a contract (“Agreement A”) with Paul Logsdon, lnc. to supply
agricultural materials and services for farming operations on credit. A true and accurate copy of

this Agreement A is attached hereto as “Exhibit A” and incorporated herein by reference

Case: 4:19-oV-00681 Doo. #: 1 Filed: 03/28/19 Page: 3 of 8 Page|D #: 3

9. Paul Logsdon individually guaranteed the payment and performance of all
obligations owed to Plaintiff for products, services, and collection expenses. E Exhibit A.

10. Pursuant to Agreement A, Paul Logsdon, lnc. agreed to pay to Plaintiff on terms
of Net 30 days on all charged materials E Exhibit A.

ll. Agreement A also provided that any unpaid balances would be subject to a 2%
per month (24% percent APR) finance charge. _S£e Exhibit A.

12. Agreement A further provided for recovery of collection costs, including
reasonable attorneys’ fees. w Exhibit A.

13. Thirty-Three Thousand Four Hundred Twenty-Seven Dollars and Five cents
($33,427.05) remains due and owing pursuant to Agreement A for materials and/or services
supplied to Paul Logsdon, Inc. M Exhibit A.

14. On or before April l9, 2018, Paul Logsdon, Inc. flled a second credit application
and Customer Proflle with Plaintiff, seeking a $300,000.00 account limit. Thereafter, Plaintiff
entered into a second contract (“Agreement B”) with Paul Logsdon, lnc. to supply agricultural
materials and services for farming operations on credit. A true and accurate copy of Agreement
B is attached hereto as “Exhibit B” and incorporated herein by reference.

15. Pursuant to Agreement B, Paul Logsdon, Inc. agreed to pay to Plaintiff on terms
of Net 30 days on all charged materials E Exhibit B.

l6. Agreement B also provided that any unpaid balances would be subject to a 2% per
month (24% percent APR) finance charge. g Exhibit B.

l7. Agreement B further provided for recovery of collection costs, including

reasonable attorneys’ fees. § Exhibit B.

Case: 4:19-oV-00681 Doo. #: 1 Filed: 03/28/19 Page: 4 of 8 Page|D #: 4

18. Two Hundred Forty-Six Thousand Five Hundred and Seventy-Seven Dollars and
Eleven cents ($246,577.11) remains due and owing pursuant to Agreement B for materials
and/or services supplied to Paul Logsdon, Inc. §§ Exhibit B.

Count I - Breach of Contract and Petition on Account
(against Paul Logsdon, Inc.)

19. Plaintiff re-alleges and incorporates herein by reference Paragraphs l through 18
above.

20. Plaintiff fully and faithfully performed its part of Agreement A and supplied all of
the services, labor and materials required by the contract, and in all respects performed all the
conditions of the Agreement on its part to be performed

21. Plaintiff has given Paul Logsdon, Inc. credit for all payments and other credits
due on this account and the balance remaining due on said account, including interest and service
charges, is in the amount of Thirty-Three Thousand Four Hundred Twenty-Seven Dollars and
Five cents ($33,427.05).

22. Plaintiff further states that the prices charged for the said goods delivered and sold
are and were, at the time when said goods were delivered and sold, reasonable and proper, and
Paul Logsdon, Inc. promised and agreed to pay the same.

23. Plaintiff further states that Paul Logsdon, lnc. agreed to interest on the unpaid
portions of the account at 2% per month (24% percent APR), or as allowed by statute, Thirty-
Three Thousand Four Hundred Twenty-Seven Dollars and Five cents ($33,427.()5), plus
applicable service charges, plus interest as agreed upon, or as allowed by statute, and for its costs
expended herein, and the same remains due and unpaid.

WHEREFORE, Plaintiff prays the Court enter judgment in its favor and against Paul

Logsdon, lnc. for actual damages in the amount of Thirty-Three Thousand Four Hundred

Case: 4:19-cV-00681 Doo. #: 1 Filed: 03/28/19 Page: 5 of 8 Page|D #: 5

Twenty-Seven Dollars and Five cents ($33,427.05), plus interest as specified by the account or
allowed by statute, for its attorneys’ fees and costs of suit, and for such other and further relief as
this Court deems just and proper.

Count II - Breacll oquarantv
(against Paul Logsdon)

24. Plaintiff re-alleges and incorporates herein by reference Paragraphs l through 23
above.

25. Paul Logsdon, individually, executed a guaranty of the obligations to Plaintiff in
Agreement A. §ee Exhibit A.

26. Paul Logsdon unconditionally delivered the guaranty to Plaintiff. S_e§ Exhibit A.

27. Plaintiff, in reliance on the guaranty, thereafter extended credit to Paul Logsdon,
Inc. under Agreement A.

28. Pursuant to Agreement A, there is currently due and owing to Plaintiff Thirty-
Three Thousand Four Hundred Twenty-Seven Dollars and Five cents ($33,427.05).

WHEREFORE, Plaintiff prays the Court enter judgment in its favor and against Paul
Logsdon for actual damages in the amount of Thirty-Three Thousand Four Hundred Twenty-
Seven Dollars and Five cents ($33,427.05), plus interest as specified by the account or allowed
by statute, for its attorneys’ fees and costs of suit, and for such other and further relief as this
Court deems just and proper.

Count III - Breach of Contract and Petition on Account
(against Paul Logsdon, Inc.)

29. Plaintiff re-alleges and incorporates herein by reference Paragraphs l through 28

above.

Case: 4:19-cV-00681 Doo. #: 1 Filed: 03/28/19 Page: 6 of 8 Page|D #: 6

30. Plaintiff fully and faithfully performed its part of Agreement B and supplied all of
the services, labor and materials required by the contract, and in all respects performed all the
conditions of Agreement B on its part to be performed.

3l. Plaintiff has given Paul Logsdon, Inc. credit for all payments and other credits
due to Paul Logsdon, lnc. on this account and the balance remaining due on said account,
including interest and service charges, is in the amount of Two Hundred Forty-Six Thousand
Five Hundred and Seventy-Seven Dollars and Eleven cents ($246,577.11).

32. Plaintiff further states that the prices charged for the said goods delivered and sold
are and were, at the time when said goods were delivered and sold, reasonable and proper, and
Paul Logsdon, Inc. promised and agreed to pay the same.

33. Plaintiff further states that Paul Logsdon, Inc. agreed to interest on the unpaid
portions of the account at 2% per month (24% percent APR), or as allowed by statute, Two
Hundred Forty-Six Thousand Five Hundred and Seventy-Seven Dollars and Eleven cents
($246,577.11), plus applicable service charges, plus interest as agreed upon, or as allowed by
statute, and for its costs expended herein, and the same remains due and unpaid.

WHEREFORE, Plaintiff prays the Court enter judgment in its favor and against Paul
Logsdon, lnc. for actual damages in the amount of Two Hundred Forty-Six Thousand Five
Hundred and Seventy-Seven Dollars and Eleven cents ($246,577.11), plus interest as specified
by the account or allowed by statute, for its attorneys’ fees and costs of suit, and for such other

and further relief as this Court deems just and proper.

Count lV - Breach of Guaranty
(against Paul Logsdon)

34. Plaintiff re-alleges and incorporates herein by reference Paragraphs l through 33

above.

Case: 4:19-cV-00681 Doo. #: 1 Filed: 03/28/19 Page: 7 of 8 Page|D #: 7

35. Paul Logsdon, individually, executed a guaranty of all of the obligations of Paul
Logsdon, Inc. for products and services supplied by Plaintiff. §§ Exhibit A.

36. Paul Logsdon unconditionally delivered the guaranty to Plaintiff, § Exhibit A.

37. Plaintiff, in reliance on the guaranty, thereafter extended credit to Paul Logsdon,
Inc. under Agreement B.

38. Pursuant to Agreement B, there is currently due and owing to Plaintiff a balance
of Two Hundred Forty-Six Thousand Five Hundred and Seventy-Seven Dollars and Eleven cents
($246,577.11).

WHEREFORE, Plaintiff prays the Court enter judgment in its favor and against Paul
Logsdon, Inc. for actual damages in the amount of Two Hundred Forty-Six Thousand Five
Hundred and Seventy-Seven Dollars and Eleven cents ($246,577.11), plus interest as specified
by the account or allowed by statute, for its attorneys’ fees and costs of suit, and for such other
and further relief as this Court deems just and proper.

Count V ~ Uniust Enrichment
§against Pal_ll Logsdon1 lnc. and PLII Logsdon)

39. Plaintiff re-alleges and incorporates herein by reference Paragraphs l through 38
above.

40. Plaintiff provided Defendants with material benefits of fertilizer, chemicals, seed,
and related products and services.

41. Said fertilizer, chemicals, seed, and related products and services had a value of
Two Hundred Eighty Thousand and Four Dollars and Sixteen cents ($280,004.16).

42. Defendants accepted and retained said benefits for use in their farming operations.

43. Plaintiff demanded payment for the fertilizer, chemicals, seed, and related

products and services, but Defendants failed to pay.

Case: 4:19-cV-00681 Doo. #: 1 Filed: 03/28/19 Page: 8 of 8 Page|D #: 8

44. As a direct and proximate result of Defendants’ failure and refusal to pay the

amount which is due and owing to Plaintiff, Defendants have been unjustly enriched in the

amount of Two Hundred Eighty Thousand and Four Dollars and Sixteen cents ($280,004.16),

plus interest as allowed by statute.

WHEREFORE, Plaintiff prays the Court enter judgment in its favor and against

Defendant for actual damages in the amount of Two Hundred Eighty Thousand and Four Dollars

and Sixteen cents ($280,004.16), plus interest as allowed by statute, for its attorney’s fees and

costs of suit, and for such other and further relief as this Court deems just and proper.

Respectfully submitted,

BLANTON, NICKELL, COLLINS
DOUGLAS & HANSCHEN, L.L.C.
219 S. Kingshighway

Post Office Box 805

Sikeston, MO 63801

Phone: (573)471-1000
Fax:(573)471-1012

/s/ Diedre A. Peters
Patrick R. Douglas #51788MO
Diedre A. Peters #68319MO

Attorneys for Plaintiff Nutrien Ag Solutions f/k/a
Crop Production Services, Inc.

